--------------------------------------------------------------------------------

Exhibit 10.31

Goat Milk Odor Elimination Technology License Agreement


(English Translation)



Party A: Taiwan Richlink Enterprise Company Ltd.
Party B: Tianjin Yayi Industrial Co., Ltd.

In consideration of mutual cooperation to develop goat milk production, Party A
and Party B reach the following agreements in accordance with the Contract Law
of the People’s Republic of China:

1. Party A agrees to license two proprietary technologies regarding physical
treatment of goat milk and chemical treatment of goat milk ("Proprietary
Technologies") to Party B for a fee.

2. The license under this agreement is exclusive.

3. Party A shall, within seven (7) days after the date of this agreement,
deliver to Party B a complete set of technical documents with respect to the
Proprietary Technologies.

4. Party A represents and warrants that the Proprietary Technologies are
reliable and useful technology and ready to be used in the production of goat
milk.

5. The term of the license is ten (10) years. Party B may continue to use the
licensed Proprietary Technologies free after the expiration of the license.

6. Party B shall pay Party A a license fee in an amount of RMB 200,000 each year
during the 10-year term of the license. The aggregate licensing fee is RMB 2
million.

7. Party A has the ownership of all the technical documents provided to Party B
pursuant to this agreement. Party A has the right to transfer the Proprietary
Technologies to Party B.

8. Party B shall not transfer or disclose to any third party during the term of
the license the Proprietary Technologies or the technical documents provided by
Party A.

9. Party B may continue to use the licensed Proprietary Technologies free after
the expiration of the license; provided that Party B may not transfer or
disclose to any third party the Proprietary Technologies or the technical
documents at any time. If Party B breaches this provision, it shall be
responsible for caused damages.

10. Party A authorizes Party B to use the Proprietary Technologies in the
production of its products. If Party B jointly operates its business with a
third party, it may continue to use the Proprietary Technologies in the new
business entity.

11. The licensing fee set forth in this agreement may be paid in RMB or US
dollars. If paid in US dollars, the amount shall be counted based on the
exchange rate on the payment date.

12. The agreement has two original copies and each Party holds one copy. The
agreement becomes effective upon the execution of both Parties. For any dispute
arising from the enforcement of this agreement, each Party has the right to
bring the suit to the people’s court where Party B has the domicile.
 

Party A: Taiwan Richlink Enterprise Company Ltd. (Seal)

Party B: Tianjin Yayi Industrial Co., Ltd. (Seal)

Date: April 10, 2001

--------------------------------------------------------------------------------